Citation Nr: 1146943	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee for the period prior to April 26, 2011.  

2.  Entitlement to a rating in excess of 10 percent for hidradenitis suppurativa with scrotal abscess and acne vulgaris.  

3.  Entitlement to service connection for hepatitis B.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative arthritis of the right knee, and awarded a 10 percent rating, effective October 9, 2008; and denied an increased rating for hidradenitis suppurativa with scrotal abscess and acne vulgaris and service connection for hepatitis B.  

Relevant to the Veteran's claim for a higher initial rating for his right knee disability, in a July 2011 rating decision, a temporary total evaluation of 100 percent was assigned, effective April 26, 2011, based on surgical or other treatment necessitating convalescence as the Veteran had undergone a total right knee replacement.  Thereafter, a 100 percent rating was assigned effective June 1, 2011, and a 30 percent rating was assigned, effective June 1, 2012, under Diagnostic Code 5055.  Therefore, as the Veteran is currently in receipt of a 100 percent rating for his right knee disability as of April 26, 2011, the Board finds that the current issue on appeal is the propriety of the initially assigned rating prior to such date and, consequently, has characterized the issue as such as shown on the first page of the decision.  Insofar as a 30 percent rating is assigned as of June 1, 2012, as such date is in the future, the Veteran may file a notice of disagreement with the July 2011 rating decision until July 2012, or file a claim for an increased rating at some point in the future.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge in December 2010; a transcript of the hearing is associated with the claims file.  Subsequent to such hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R.
§ 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to an increased rating for hidradenitis suppurativa with scrotal abscess and acne vulgaris and entitlement to service connection for hepatitis B are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

For the period prior to April 26, 2011, the Veteran's degenerative arthritis of the right knee was manifested by subjective symptoms of stiffness, clicking, grinding, giving way, and locking, with objective evidence of arthritis, swelling, tenderness, crepitus, osteophytes, inflammation, and effusion, with extension to -5 degrees and flexion to 115 degrees, even in consideration of pain as a result of repetitive motion and flare-ups, without evidence of recurrent subluxation or lateral instability; removal or dislocation of the semilunar cartilage; ankylosis; impairment of the tibia or fibula; or genu recurvatum.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the right knee for the period prior to April 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his right knee disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his right knee disability was granted and an initial rating was assigned in the June 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board observes that he identified private treatment records dated from April 26, 2011, the date of his total knee replacement surgery, to July 2011, which are not of record.  However, as the Board is adjudicating the period prior to April 26, 2011, such records are not relevant to the current claim.  Moreover, the Veteran is in receipt of a 100 percent rating during such time period.  As such, a remand to obtain such records is not necessary.

The Board also notes that in March 1997, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits for manic depression.   In October 1997, in response to VA's inquiry, SSA indicated that they had no records for the Veteran and he was not a SSA disability recipient.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. 
§ 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  In the instant case, as the SSA records are irrelevant to the claim decided herein, the Board finds that no additional action is necessary in this regard.

The Veteran was also afforded a VA examination in May 2009 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right knee disability as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran was also provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge in December 2010.  In this regard, the Board notes that the record was held open to permit the Veteran the opportunity to submit records from a private physician showing treatment shortly after his Travel Board hearing.  Such records were subsequently received with a waiver of RO consideration.  

Therefore, the available records and medical evidence, to include private treatment and VA treatment records as well as the May 2009 VA examination report, have thus been obtained in order to make an adequate determination as to the Veteran's claim on appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   

In the instant case, the Veteran is service-connected for degenerative arthritis of the right knee, with an initial evaluation of 10 percent under Diagnostic Code 5003-5260, effective October 9, 2008.  As indicated previously, the Board notes that, during the course of the appeal, the Veteran underwent a total right knee replacement.  In a July 2011 rating decision, a temporary total evaluation of 100 percent was assigned, effective April 26, 2011, based on surgical or other treatment necessitating convalescence.  Thereafter, a 100 percent rating is assigned effective June 1, 2011, and a 30 percent rating is assigned, effective June 1, 2012, under Diagnostic Code 5055.  Therefore, as the Veteran is currently in receipt of a 100 percent rating for his right knee disability as of April 26, 2011, the Board finds that the current issue on appeal is the propriety of the initially assigned rating prior to such date.  Insofar as a 30 percent rating is assigned as of June 1, 2012, as such date is in the future, the Veteran may file a notice of disagreement with the July 2011 rating decision until July 2012, or file a claim for an increased rating at some point in the future.

Pertinent to the current issue before the Board, the Board finds that, for the period prior to April 26, 2011, the Veteran's degenerative arthritis of the right knee was manifested by subjective symptoms of stiffness, clicking, grinding, giving way, and locking, with objective evidence of arthritis, swelling, tenderness, crepitus, osteophytes, inflammation, and effusion, with extension to -5 degrees and flexion to 115 degrees, even in consideration of pain as a result of repetitive motion and flare-ups, without evidence of recurrent subluxation or lateral instability; removal or dislocation of the semilunar cartilage; ankylosis; impairment of the tibia or fibula; or genu recurvatum.

In this regard, the Veteran underwent a VA orthopedic examination in May 2009.  He had x-rays showing moderately severe degenerative arthritis of the right knee, and he was previously scheduled for total knee replacement in 2001, but it was cancelled as he was determined to be too young at the time.  He was told again in 2007 that he needed arthroplasty but to try to put up with the pain for a while until he got older.  His weight was said to play a role in his condition as he was 6 feet, 6 inches, and weighed 370 pounds.  He was able to work as a security guard.  From a functional standpoint, he was unable to do prolonged walking and could not run.  He was able to squat, some.  Stairs were difficult for him.  As far as daily activities, he was no longer able to do yard work anymore and had to hire someone to do it.  Repetitive use of the knee such as physical therapy was of no benefit.  He had used various nonsteroidal anti-inflammatories to control his pain.  He also wore a brace on the right knee.  Examination of the right knee showed it was mildly swollen.  There was tenderness over the medial joint line.  The examiner did not detect any instability.  There was crepitus present.  Patellar grind test was positive.  He was able to extend his right knee -5 degrees and flexion was accomplished to 115 degrees.  With three repititions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  The diagnosis was degenerative arthritis of the right knee.  It was noted that the Veteran did not use a cane.  During flare-ups, he had increased pain but the examiner could not estimate any additional loss in range of motion without conjecture.  

The Veteran testified at a personal hearing before the undersigned in December 2010.  At such time, he indicated that he was receiving current treatment for his right knee arthritis and experienced sympt0oms of stiffness and giving way.  The Veteran related that he had a knee brace for the knee, but was unable to wear it with clothes on.  He indicated that he received steroid injection and Ibuprofen for pain.  The Veteran further testified that he was unable to stand for long periods or walk for long distances.  He also stated that when he sat for a long period, his knee would lock.  

In December 2010, the Veteran was seen privately by J.O.L., MD.  He related that he was ready to proceed with total knee replacement surgery.  Physical examination of the right knee appeared arthritic with palpable osteophytes and inflammation.  There was normal alignment.  Range of motion was decreased from normal with crepitus throughout the range of motion causing pain.  The knee was stable to varus/valgus stress and anterior/posterior drawer.  There were no scars of the knee.  There was a 1 to 2+ effusion of the knee joint associated with inflammation and tenderness generalized about the knee.  X-rays of the right knee showed severe degenerative arthritis in all compartments.  Discussion was had with the Veteran and he elected to proceed with total knee replacement surgery.  He also had a knee injection on the day of the examination and received immediate and significant relief of pain in the joint with active and passive motion.  

A March 2011 private treatment record reflects complaints of constant pain, stiffness, clicking, and grinding.  Physical examination revealed tenderness at the medial joint line.  Range of motion was full with crepitus.  There was a 1+ effusion with positive patella compression.  Patella mobility was normal. 

In April 2011, the Veteran underwent right total knee arthroplasty at the Arkansas Surgical Hospital.  In June 2011, he was seen at Martin Knees and Sports Medicine.  He was 37 days post right total arthroplasty of the right knee.  He was in physical therapy 3 times per week.  X-rays showed that his right total knee arthroplasty was in good position with no evidence of loosening or malalignment.  

The Veteran's right knee disability is rated under Diagnostic Code 5003 pertinent to degenerative arthritis.  Such provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.  

38 C.F.R. § 4.71a , Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a , Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel  stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604  (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

As the Veteran's degenerative arthritis of the right knee has been evaluated based on limitation of flexion under Diagnostic Code 5260, the Board has first considered whether he is entitled to an initial rating in excess of 10 percent under such criteria, which provides for a 20 percent rating where flexion is limited to 30 degrees.  However, as the evidence demonstrates that the Veteran's flexion is limited to, at most, 115 degrees during the appeal period, even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, as demonstrated at the May 2009 VA examination, the Veteran had pain on motion, but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  Additionally, in March 2011, the Veteran had full range of motion with crepitus.  In April 2011, the Veteran's private physician noted that his range of motion was decreased from normal and he had pain throughout it, but did not provide specific measurements of flexion.  However, the VA examiner specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  The Board further notes that the examiner indicated that, during flare-ups, the Veteran had an increase in pain; however, he could not estimate any additional loss in range of motion without conjecture.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to an initial rating in excess of 10 percent under Diagnostic Code 5260.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg.  As indicated previously, Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than -5 degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, the Veteran had extension to -5 degrees at the May 2009 VA examination.  However, as demonstrated at the May 2009 VA examination, the Veteran had pain on motion, but there is no indication that such resulted in additional functional loss, to include a greater loss of extension.  Additionally, in March 2011, the Veteran had full range of motion with crepitus.  In April 2011, Veteran's private physician noted that his range of motion was decreased from normal and he had pain throughout it, but did not provide specific measurements of extension.  However, the VA examiner specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  The Board further notes that the examiner indicated that, during flare-ups, the Veteran had an increase in pain; however, he could not estimate any additional loss in range of motion without conjecture.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.  

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97;VAOPGCPREC 9-98.  However, the evidence fails to demonstrate that the Veteran's right knee disability results in such impairment.  

In this regard, In this regard, at the May 2009 VA examination, the examiner did not detect any instability of the knee.  Moreover, in December 2010, his private physician noted that the Veteran's right knee was stable to varus valgus stress and anterior posterior drawer.  While the Board notes that the Veteran has reported locking, the objective evidence fails to demonstrate recurrent subluxation or lateral instability.  Specifically, all diagnostic testing on physical examination has been negative.  Therefore, while the Veteran experiences locking in the right knee, such does not result in recurrent subluxation or lateral instability.  Moreover, the Veteran's subjective complaints of locking are contemplated in his current 10 percent rating.  As such, to assign a separate 10 percent rating under Diagnostic Code 5257 would thus doubly compensate the Veteran for the same symptoms already considered and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  Consequently, he is not entitled to a higher or separate rating under Diagnostic Code 5257.   

The Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under DCs 5256, 5258, 5259, 5262, or 5263, respectively.  

The Board has also considered the Veteran's statements that his right knee arthritis is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right knee disability according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's right knee has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an initial rating in excess of 10 percent for right knee arthritis for the period prior to April 26, 2011, is not warranted.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right knee disability; however, the Board finds that his symptomatology has been stable throughout appeal period.  Therefore, assigning staged ratings for the right knee arthritis is not warranted.  

The Board has also contemplated whether the claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee arthritis with the established criteria found in the rating schedule.  The Board finds that the Veteran's right knee arthritis symptomatology is fully addressed by the rating criteria under which the disability is rated.  There are no additional symptoms of this disability that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's right knee arthritis may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities for the period under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that his service-connected right knee arthritis affects his ability to obtain or maintain substantially gainful employment.  In this regard, the evidence reflects that the Veteran has been gainfully employed during the appeal period as a security guard.  While he has stated that his right knee is sometimes so painful that he stays home from work, he reported that his supervisor accommodates him.  He also related that there would be new physical standards for his job and the undersigned held the record open for 60 days for the Veteran to obtain a statement regarding his current employability and how this affects his job; however, the Veteran did not submit such statement.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his right knee disability for the period prior to April 26, 2011.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial rating in excess of 10 percent for degenerative arthritis of the right knee for the period prior to April 26, 2011, is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for an increased rating for his skin disorder and service connection for hepatitis B so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Skin Disability

The Veteran asserts that his service-connected hidradenitis suppurativa with scrotal abscess and acne vulgaris is more severe than currently rated.  He maintains that he has recurrent nodules in the groin area with drainage, acne on his face, and scarring all over his body.  In this regard, he alleges that his condition covers more than 20 percent of his body.  

The February 2009 VA examination notes that physical examination of the scalp, face, neck, chest, abdomen, back, arms, legs, and genital area revealed several tender cystic nodules in the groin, left buttock, and diffusely on the face with pitted scarring.  A May 2009 VA examination relates nodular scarring over the Veteran's upper chest, upper back, and face.     

The Veteran also testified at his December 2010 Board hearing that his skin condition is all over his body.  He also testified that he received treatment not only from VA, but from his private dermatologist, Dr. Lum, which included not only medication, but laser surgery.  Such records are not contained in the claims file and, therefore, on remand, such should be obtained for consideration in the Veteran's appeal.  Additionally, while on remand, any outstanding VA treatment records dated from February 2010 to the present should also be obtained.

Moreover, the Veteran also testified at his Board hearing that his skin condition has worsened.  Therefore, based on the need for his private medical records, and the contradiction as to the area covered by his skin condition, and the testimony which indicates that his condition has worsened, the Veteran should be provided with a contemporaneous VA examination in order to ascertain the current nature and severity of his skin disorder. 

Hepatitis B

The Veteran alleges that he has hepatitis B as a result of his active service.  He maintains that he contracted hepatitis B in service when he was stationed in Korea.  The Veteran believes that his hepatitis B is the result of contaminated food and lack of sanitary conditions or, in the alternative, was transmitted through the use of unsterilized air gun injectors.  He further states that he began experiencing symptoms of hepatitis B during service, to include joint soreness and fatigue.  Therefore, the Veteran claims that service connection for hepatitis B is warranted.  

Service treatment records are negative for findings of complaints, treatment, or diagnosis of hepatitis B.  Specifically, the Veteran answered "no" to an undated Medical History Questionnaire in service that asked "have you liver trouble, such as hepatitis or jaundice?"  His January 1977 separation examination proved normal.  However, such records show repeated complaints for joint pain in the knees, ankles, right wrist, neck, and back, which was often times diagnosed as tendonitis.  Likewise, the Veteran complained of malaise in October 1975; however, such was attributed to a cold and nasal infection.

After service, the first medical evidence of record regarding hepatitis B was in August 1997 when the Veteran presented to VA for liver function testing for hepatitis B.  In October 1997, he underwent a liver biopsy.  The history during that time indicated that the Veteran was first diagnosed with hepatitis B in 1992.  He was not found to have active hepatitis B, it was inactive and he was a carrier.  In December 2008, the Veteran completed a Risk Factors for Hepatitis Questionnaire.  On the questionnaire, he indicated that he had used intranasal cocaine.  He stated that he snorted cocaine in college.  

The Board observes that the Veteran has not been afforded a VA examination in order to determine the etiology of his hepatitis B.  In this regard, he has testified to in-service events regarding contaminated food, unsanitary conditions, and unclean air gun injections.  Additionally, he has described symptomatology during service, which is documented by his records, that he alleges is the result of hepatitis B.  The record also shows a current diagnosis of hepatitis B, albeit inactive.  Therefore, the Board finds that the Veteran should be provided with a VA examination so as to determine whether his hepatitis B is related to his military service.

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his hepatitis B.  Thereafter, any identified records, to include those from the Little Rock, Arkansas, VA Medical Center dated from February 2010 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his skin disability and/or hepatitis B.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Dr. Lum in Pine Bluff, Arkansas, and the Little Rock, Arkansas, VA Medical Center dated from February 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development and all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination in order to determine the nature and severity of his skin disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  Unretouched color photographs should be performed in connection with this examination.  

The examiner should provide a report indicating whether or not the Veteran has residual scarring associated with his service-connected skin disability.  If so, the examiner should indicate the location of each scar or area of scarring.  He or she should also report whether the scars are deep and nonlinear, and whether they are unstable and painful.  A deep scar is one associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  The examiner should indicate how many scars are unstable and/or painful, if any.  Also, the examiner should report the total area of the body, reported in square inches or square centimeters, affected by residual scarring.  The examiner should also discuss the location of each body part of the scars and the dimensions of the area covered by such should be reported.  

The examiner should identify the percentage of the Veteran's entire body associated with his skin condition and the percentage of exposed areas associated with his skin condition.  The examiner should also indicate whether the Veteran is prescribed intermittent systemic therapy such as corticosteroids, or other immunosuppressive drugs and the total duration of time needed for this therapy during a 12-month period.  The examiner should also report the name of the systemic corticosteroid and/or immunosuppressive drug prescribed and the date the Veteran was prescribed the medication for use for his skin disability.  

A rationale for any opinion advanced should be provided.  

3.  After completing the above development and all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his hepatitis B.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

After interviewing and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's hepatitis B is related to his military service, to include contaminated food, lack of sanitary conditions, or the use of unsterilized air gun injectors.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's in-service complaints of joint pain, fatigue, and malaise were symptoms of hepatitis B at that time. 

In offering his or her opinion, the examiner is requested to fully review the claims file, to include the medical records as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology of his hepatitis B.  The rationale for any opinion offered should be provided.  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated.  Relevant to his claim for an increased rating for his skin disability, consideration should be given to whether a separate rating for scarring is appropriate.  In this regard, the AOJ should be made aware that if scarring is rated in this claim, there was a change in the rating schedule (38 C.F.R. § 4.118, was revised, effective October 23, 2008) and because this claim was received October 9, 2008, the revised criteria for scars are not for application.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


